DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
A system and method for removing wire-form objects comprising
 arranging a filter in a vibrating sieve machine, the filter comprising a plurality of rods extending at distances in a feed direction of a raw material;
vibrating the filter to sieve out the wire-form objects toward an under-sieve side of the vibrating sieve machine;
placing a raw material containing at least wire-form objects and plate-form objects onto the filter; and
 vibrating the filter to sieve out the wire-form objects under the filter (see generally claims 1, 8 and 10)
is known in the separating arts (see e.g., JP 10-314675 teaching separating of substrate scrap including wire form objects with vibrating rod screens-- as previously applied).
The additional features, however, of
 placing a sheet-shaped pressing member comprising a sheet-shaped material having elasticity provided on the filter, the sheet-shaped material extending and extending from a feed side of the raw material to a discharge side of the raw material, the sheet-shaped material suspended from the feed side of the raw material toward the discharge side of the raw material, the sheet-shaped material having a fixed end that is fixed to the vibrating sieve machine on the feed side of the raw material and the sheet-shaped material having a free end that is not fixed to the vibrating sieve machine provided on the discharge side of the raw material, the free end allowing to move according to the shape and vibration of the raw material on the filter, the sheet-shaped material configured to directly contact and press upon the wire-form objects; and 
while vibrating the filter, pressing the raw material on the filter from above from between the fixed end and the free end to the free end by the sheet-shaped material
 (see generally claims 1, 8 and 10)
render the invention novel and non-obvious over the prior art.  The prior art of record teaches a pressing member that includes a sheet-shaped member fixed on a feed side of an endless sieve belt (see US 2529620; fig. 2 and 4 showing a sheet-shaped member fixed on a feed and discharge side of an endless sieve belt in a planar configuration with multiple pressing plates located above said sheet-shaped member that perform pressing function).  Moreover, the fixing of one end of a sheet-shaped material to the feed side of the vibrating prong filter in a suspended configuration and with a free side would involve a fundamental reworking, i.e., non-obvious modification, of the prior art that fixes the sheet-shaped member on both sides of an endless sieve belt in a planar configuration.  For these reasons, the claimed invention is regarded as novel and non-obvious over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 25, 2022